Citation Nr: 1517491	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus and/or CAD.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected diabetes mellitus and/or CAD.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for degenerative arthritis.



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 29, 1989, to January 31, 1994; he had 15 years, 8 months, and 18 days of active service prior to September 29, 1989, including periods from November 1965 to November 1968, and from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

(By the decision below, the claim of service connection for hypertension is reopened.  That issue, along with the claims of service connection for OSA and erectile dysfunction, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In an April 2014 statement, the Veteran stated that he wished to withdraw his claims of service connection for hemorrhoids and degenerative arthritis.

2.  New evidence that tends to substantiate the claim of service connection for hypertension has been received since a final January 1998 rating decision that denied that issue.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claims of service connection for hemorrhoids and degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received, so the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hemorrhoids and Degenerative Arthritis Claims

By a February 2012 rating decision, service connection for hemorrhoids and degenerative arthritis was denied.  The Veteran submitted a timely notice of disagreement with that rating decision with respect to those issues in February 2012; after the issuance of the May 2013 statement of the case, which included the issues of service connection for hemorrhoids and degenerative arthritis, the Veteran submitted a timely June 2013 substantive appeal, VA Form 9, wherein he indicated that he wished to appeal all of the issues in the May 2013 statement of the case.  On October 17, 2013, the agency of original jurisdiction (AOJ) certified the issues of service connection for hemorrhoids and degenerative arthritis to the Board.  

In an April 2014 correspondence, the Veteran stated that he wished to withdraw his appeal with respect to the issues of service connection for hemorrhoids and degenerative arthritis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In light of the April 2014 correspondence from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regard to the service connection claims for hemorrhoids and degenerative arthritis.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran filed his initial hypertension claim in June 1997, and the AOJ denied service connection for hypertension in a January 1998 rating decision; the Veteran was notified of that decision in a January 1998 letter.  Following that letter, no notice of disagreement or new and material evidence respecting the hypertension issue was received within one year of the date of that letter.  

As no new and material evidence was received within one year of that notification letter, the January 1998 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not file a notice of disagreement within one year of that notification letter, the January 1998 rating decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for hypertension.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the January 1998 rating decision, the Veteran has been service connected for coronary artery disease (CAD) and diabetes mellitus as due to his presumed exposure to herbicides during military service in the Republic of Vietnam.  The Veteran has averred secondary service connection for his hypertension, as well as his exposure to herbicides.  The Board further notes that the AOJ determined that obtaining a VA examination of his hypertension was necessary and such was obtained in April 2013.  

Based on the foregoing, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for hypertension has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).



ORDER

The appeal for service connection for hemorrhoids and degenerative arthritis is dismissed.

New and material evidence with respect to the claim of service connection for hypertension has been received; the claim is reopened, and to this limited extent, the appeal of this issue is granted.


REMAND

By a February 2014 rating decision, the Veteran was awarded service connection for diabetes mellitus with mild non-proliferative diabetic retinopathy and assigned a 20 percent evaluation, effective May 1, 2013 for that disability; he was additionally denied an evaluation in excess of 30 percent for dysthymic disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran subsequently submitted a July 2014 notice of disagreement (NOD) with his assigned evaluations for diabetes mellitus and dysthymic disorder, and denial of entitlement to TDIU.  As a timely notice of disagreement with those issues has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims for higher evaluations for diabetes mellitus with mild non-proliferative diabetic retinopathy and dysthymic disorder, and entitlement to TDIU are remanded at this time.

Since the Veteran's last examination for his OSA, hypertension, and erectile dysfunction claims, the Veteran has been service connected for diabetes mellitus, and has averred that his claimed disorders are caused or aggravated by his diabetes.  Accordingly, the Board will remand for new VA examinations that address secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case on the issues addressed by the Veteran's July 2014 NOD.  Any one of these issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Jacksonville and Gainesville VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment since March 2011 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his OSA, hypertension, and erectile dysfunction, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's presumed exposure to herbicides therein.  

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of any current hypertension.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.  

Finally, the examiner should opine whether the Veteran's hypertension has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has erectile dysfunction.  Then, the examiner must opine as to whether any erectile dysfunction more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's presumed exposure to herbicides therein.  

Next, the examiner should opine whether the Veteran's erectile dysfunction was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.  

Finally, the examiner should opine whether the Veteran's erectile dysfunction has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.

The examiner should address the April 2013 VA examination report and the medical conclusions regarding etiology made by that examiner, as well as the private examination report from Dr. R.B. from May 2013 respecting erectile dysfunction.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to ascertain the etiology of his OSA.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has a sleep disorder, to include OSA.  Then, the examiner must opine as to whether any sleep disorder found, including OSA, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's presumed exposure to herbicides therein.  

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

Next, the examiner should opine whether a sleep disorder, including OSA, was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.  

Finally, the examiner should opine whether a sleep disorder, including OSA, has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) coronary artery disease.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a sleep disorder, hypertension, and erectile dysfunction, to include as secondary to herbicide exposure during service and/or secondary to service-connected diabetes mellitus or coronary heart disease.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


